Case 1:13-cv-03326-REB-SKC Document 61 Filed 03/26/19 USDC Colorado Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                   Judge Robert E. Blackburn

   Civil Action No. 13-cv-03326-REB-CBS

   DR. JAMES C. DOBSON, and
   FAMILY TALK,

           Plaintiffs,

   v.

   ALEX AZAR, in his official capacity as Secretary of the United States Department of
   Health and Human Services;
   ALEXANDER ACOSTA, in his official capacity as Secretary of the United States
   Department of Labor;
   STEVEN MNUCHIN, in his official capacity as Secretary of the United States
   Department of the Treasury;
   UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES;
   UNITED STATES DEPARTMENT OF LABOR; and
   UNITED STATES DEPARTMENT OF THE TREASURY,

           Defendants1.


                ORDER GRANTING MOTION FOR PERMANENT INJUNCTION

   Blackburn, J.

           This matter is before me on the Plaintiffs’ Motion To Reopen Proceedings and

   for Permanent Injunction and Declaratory Relief [#55]2 filed June 19, 2018. The

   defendants filed a response [#58], and the plaintiffs filed a reply [#59]. Previously, I

   granted the motion to reopen this case. Addressing the motion for an injunction and

   declaratory relief, I grant the motion in part and deny it in part.


           1
               Under Fed. R. Civ. P. 25(d), Alex Azar, Alexander Acosta, and Steven Mnuchin automatically
   are substituted as defendants to replace their predecessors, who have ceased to hold the relevant public
   offices.
           2
               “[#55]” is an example of the convention I use to identify the docket number assigned to a
   specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
   convention throughout this order.
Case 1:13-cv-03326-REB-SKC Document 61 Filed 03/26/19 USDC Colorado Page 2 of 11




                                          I. JURISDICTION

          I have jurisdiction over this case under 28 U.S.C. § 1331 (federal question).

                                          II. BACKGROUND

          The plaintiffs, Dr. James C. Dobson and Family Talk, challenge certain

   requirements imposed on group health plans by the Patient Protection and Affordable

   Care Act, Pub. L. No. 111-148, 124 Stat. 119 (2010) (Affordable Care Act or ACA).

   Specifically, the plaintiffs challenge the requirement that the group health plan for

   employees of Family Talk or, in the alternative, another health plan provider, provide

   coverage for drugs, devices, procedures, or related education and counseling that may

   destroy human life after fertilization of the egg of a mother either before or after the

   implantation of a fertilized egg in the uterus of its mother. I refer to this coverage

   requirement as “the Mandate.” The plaintiffs contend that any participation by them in

   the implementation of this required coverage imposes a substantial burden on the

   exercise of their religious beliefs and violates their rights under the First Amendment of

   the Constitution of the United States and under the Religious Freedom Restoration Act

   (RFRA)3.

          Under the regulations extant when this case was filed, an organization such as

   Family Talk could obtain an exemption from the Mandate. The criteria necessary to

   obtain an exception are detailed in my Order Granting Motion for Preliminary

   Injunction [#37]. Under those regulations, once an exemption form was completed,

   executed, and delivered, the organization eligible for an exemption was not obligated to

   comply with the Mandate and was not obligated to administer or pay for the coverages



          3
              42 U.S.C. §§ 2000bb through 2000bb-4.

                                                      2
Case 1:13-cv-03326-REB-SKC Document 61 Filed 03/26/19 USDC Colorado Page 3 of 11




   required by the Mandate. This exemption procedure often is referred to as “the

   accommodation.”

          According to the plaintiffs, the regulations extant when this case was filed gave

   them an impossible choice: (1) it could violate its religious beliefs and provide the

   health insurance coverage required by the Mandate; (2) it could stop providing health

   insurance coverage for its employees, and face prodigious penalties; (3) it could

   continue to provide health insurance coverage without the coverages required by the

   Mandate, and face prodigious penalties; or (4) it could violate its religious beliefs and

   complete, execute, and deliver the exemption form.

          In the view of the plaintiffs, the fourth option, the exemption form, triggers a

   process which facilitates and enables the provision of the religiously objectionable

   insurance coverages required by the Mandate. Taking an action which initiates such a

   process, the plaintiffs contend, violates their religious beliefs. Notably, failure to provide

   the coverages required by the Mandate, failure to execute the Exemption Form, and

   cancellation of the health insurance plan of Family Talk to avoid the Mandate subjects

   Family Talk to substantial, if not ruinous, financial penalties. See Roman Catholic

   Archdiocese of Atlanta v. Sebelius, 2014 WL 1256373, *4 (N.D. Ga. Mar. 26, 2014).

          On April 17, 2014, I entered an Order Granting Motion for Preliminary

   Injunction [#37]. In that order, I enjoined and restrained the defendants

          from any application or enforcement against the plaintiffs of any provision
          of 42 U.S.C. § 300gg-13(a)(4) and any regulations implementing that
          statutory provision to the extent the statute and the implementing
          regulations require the plaintiffs to include in the group health plan for
          employees of Family Talk coverage for drugs, devices, or procedures that
          may destroy a human embryo or fertilized egg of a mother either before or
          after the implantation of a fertilized egg in the uterus of its mother, as well
          as any related counseling or education.


                                                 3
Case 1:13-cv-03326-REB-SKC Document 61 Filed 03/26/19 USDC Colorado Page 4 of 11




   Order [#37], p. 21. In addition, I enjoined the defendants from imposing a penalty on

   the plaintiffs, or either of them, based on the failure of the plaintiffs to comply with the

   statute or related regulations in relation to the Family Talk health plan and the coverage

   provisions specified above. Id.

          The defendants filed an appeal of my order imposing a preliminary injunction.

   The United States Court of Appeals for the Tenth Circuit placed the appeal in abeyance

   pending resolution of related cases. The defendants later dismissed their appeal.

          In their brief [#56] in support of their present motion, the plaintiffts summarize the

   litigation history of the issue raised in this case and in many other cases across the

   country. The Supreme Court of the United States granted certiorari in several cases in

   which plaintiffs raised the same issues raised by the plaintiffs in the present case.

   Zubik v. Burwell, ___ U.S. ___, 136 S.Ct. 1557 (2016). Zubik involved ten rulings by

   various district courts. The courts of appeal for the Third, Fifth, Tenth, and District of

   Columbia Circuits each had addressed the rulings of the district courts in their circuits.

   In each of those cases, the Supreme Court granted certiorari.

          In Zubik, the Supreme Court summarized the key issue as follows:

                  Petitioners are primarily nonprofit organizations that provide health
          insurance to their employees. Federal regulations require petitioners to
          cover certain contraceptives as part of their health plans, unless
          petitioners submit a form either to their insurer or to the Federal
          Government, stating that they object on religious grounds to providing
          contraceptive coverage. Petitioners allege that submitting this notice
          substantially burdens the exercise of their religion, in violation of the
          Religious Freedom Restoration Act of 1993, 107 Stat. 1488, 42 U.S.C.
          § 2000bb et seq.

   Id. at ___, 136 S.Ct. at 1559.

          The Court heard oral argument and then requested supplemental briefing from

   the parties. The Court asked the parties to address “whether contraceptive coverage

                                                  4
Case 1:13-cv-03326-REB-SKC Document 61 Filed 03/26/19 USDC Colorado Page 5 of 11




   could be provided to petitioners' employees, through petitioners' insurance companies,

   without any such notice from petitioners.” Id. at ___, 136 S.Ct. at 1559 - 1560. The

   petitioners and the government confirmed that such an option is feasible. Id. at ___,

   136 S.Ct. at 1560.

          Petitioners have clarified that their religious exercise is not infringed where
          they need to do nothing more than contract for a plan that does not
          include coverage for some or all forms of contraception, even if their
          employees receive cost-free contraceptive coverage from the same
          insurance company. The Government has confirmed that the challenged
          procedures for employers with insured plans could be modified to operate
          in the manner posited in the Court's order while still ensuring that the
          affected women receive contraceptive coverage seamlessly, together with
          the rest of their health coverage.

   Id. (internal quotations and citations omitted).

          In light of the positions taken by the parties in the supplemental briefing, the

   Court vacated the judgments of the circuit courts of appeal and remanded to cases to

   the courts of appeal for further proceedings.

          Given the gravity of the dispute and the substantial clarification and
          refinement in the positions of the parties, the parties on remand should be
          afforded an opportunity to arrive at an approach going forward that
          accommodates petitioners' religious exercise while at the same time
          ensuring that women covered by petitioners' health plans receive full and
          equal health coverage, including contraceptive coverage.

   Id. (internal quotation and citation omitted).

          On October 6, 2017, the departments of Health and Human Services, Labor, and

   Treasury (the Departments) announced new Interim Final Rules (IFR) concerning

   accommodation of religious exemptions under the ACA. Religious Exemptions and

   Accommodations for Coverage of Certain Preventive Services Under the

   Affordable Care Act, 82 Fed. Reg. 47,792 - 47,835. In the IFR, the Departments

   stated:


                                                    5
Case 1:13-cv-03326-REB-SKC Document 61 Filed 03/26/19 USDC Colorado Page 6 of 11




          We have concluded that requiring certain objecting entities or individuals
          to choose between the Mandate, the accommodation, or penalties for
          noncompliance imposes a substantial burden on religious exercise under
          RFRA.

   Id. at 47,800. The IFR provides expanded exemptions to organizations such as Family

   Talk. Id. The expanded exemptions are designed to avoid violation of the requirements

   of RFRA, resolve pending litigation, and prevent future litigation. Id. at 47,499. The

   expanded exemptions are now codified at 45 C.F.R. § 147.132, which became effective

   on January 14, 2019. When the IFR was issued, the defendants moved to dismiss their

   appeal in this case. The Tenth Circuit dismissed the appeal.

                                          III. ANALYSIS

          A party may obtain a permanent injunction if it proves: (a) actual success on the

   merits; (b) irreparable harm unless the injunction is issued; (c) the threatened injury

   outweighs the harm that the injunction may cause the opposing party; and (d) the

   injunction, if issued, will not adversely affect the public interest. Fisher v. Okla. Health

   Care Auth., 335 F.3d 1175, 1180 (10th Cir.2003); See also Prairie Band Potawatomi

   Nation v. Wagnon, 476 F.3d 818, 822 (10th Cir. 2007).

          Even though the applicable regulations changed to address objections like those

   of the plaintiffs, the plaintiffs contend they are entitled to a permanent injunction

   preventing the defendants from enforcing the Mandate and the accommodation

   requirements of the statutes and regulations in effect when this case was filed. This is

   true, the plaintiffs contend, because multiple lawsuits have been filed seeking to block

   the expanded religious employer exemption in the IFR. Two courts have preliminarily

   enjoined the IFR. Pennsylvania v. Trump, 281 F.Supp.3d 553, 585 (E.D.Pa. 2017);

   California v. Health and Human Services, 281 F.Supp.3d 806, 832 (N.D.Cal. 2017),


                                                 6
Case 1:13-cv-03326-REB-SKC Document 61 Filed 03/26/19 USDC Colorado Page 7 of 11




   affirmed in part, vacated in part, & remanded, California v. Azar, 911 F.3d 558 (9th Cir.

   2018). The California court ordered the parties to proceed under the prior regime

   pending resolution of the merits. California v. Health and Human Services, 281

   F.Supp.3d at 832.

          Given these circumstances, the plaintiffs seek injunctive relief in two forms. First,

   the plaintiffs seek a permanent injunction prohibiting enforcement of the Mandate by the

   defendants against the plaintiffs. Second, they seek a permanent injunction prohibiting

   the defendants from assessing penalties against the plaintiffs for their refusal to comply

   with the Mandate. In addition, the plaintiffs seek declaratory relief to protect them from

   “other consequences for having refused to comply with the mandate . . . such as private

   actions brought by beneficiaries.” Brief [#56], p. 19.

          The defendants concede “that requiring employers with sincerely held religious

   objections to comply with the Mandate or the accommodation process would violate

   RFRA.” Response [#58], p. 2. In essence, the defendants concede the validity of the

   RFRA claim of the plaintiffs. The defendants take no position on whether permanent

   injunctive relief is appropriate in this case. Id.

          Given the uncertainty presented by the legal challenges to the IFR, I find and

   conclude that a permanent injunction is proper. A permanent injunction is proper to

   prohibit enforcement of the Mandate by the defendants against the plaintiffs and to

   prohibit the defendants from assessing penalties against the plaintiffs for their refusal to

   comply with the Mandate. On these issues, the plaintiffs have been successful on the

   merits of their claim under RFRA. The plaintiffs face potential irreparable harm in the

   form of violation of their rights under RFRA unless an injunction is issued.

          The threatened injury to the plaintiffs outweighs the harm the injunction may

                                                  7
Case 1:13-cv-03326-REB-SKC Document 61 Filed 03/26/19 USDC Colorado Page 8 of 11




   cause the opposing parties. Relevantly, the defendants have not identified or cited any

   such harm.

          Finally, an injunction requiring compliance with the requirements of RFRA will not

   adversely affect the public interest.

          The plaintiffs seek also a declaration that the plaintiffs act legally when they

   exclude abortifacients from the group health plan of Family Talk. Reply [#59], p. 5. The

   plaintiffs say they need such a declaration because they face a risk that persons other

   than the defendants may bring a private suit against the plaintiffs to enforce the

   Mandate. Reply [#59], pp. 3 - 5. Such lawsuits have been brought against other

   entities similar to Family Talk. The defendants object to this request for relief,

   contending it is unnecessary and overly broad.

          Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 - 2202, the court may

   enter a judgment declaring “the rights and other legal relations of any interested party

   seeking such declaration . . . .” 28 U.S.C. § 2201. The judgment and injunction that will

   result from this order are based on the RFRA claim of the plaintiffs. In this context, it is

   proper for the court to declare that the rights of the plaintiffs under RFRA are violated by

   enforcement of the Mandate against the plaintiffs in a manner that (1) requires the

   plaintiffs to include coverage of abortifacients in the group health plan for Family Talk

   employees; (2) requires the plaintiffs to execute and deliver the EBSA Form 700 -

   Certification in order for the plaintiffs to obtain an exemption; or (3) imposes a penalty

   on the plaintiffs due to their failure to include coverage of abortifacients in its group

   health plan or to execute and deliver the EBSA Form 700 - Certification.

          The plaintiffs seek entry of a permanent injunction, an award of costs, and an

   award of attorney fees. These requests imply that the plaintiffs seek entry of judgment

                                                 8
Case 1:13-cv-03326-REB-SKC Document 61 Filed 03/26/19 USDC Colorado Page 9 of 11




   in their favor on their RFRA claim. But the plaintiffs do not state that they wish to

   dismiss the six additional claims alleged in their complaint [#1]. Given the pendency of

   these additional claims, I should not and will not enter judgment at this time. Instead, I

   will direct the plaintiffs to file a status report stating how they wish to proceed on their

   second through seventh claims for relief.

                                           VI. ORDERS

            THEREFORE, IT IS ORDERED as follows:

            1. That the Plaintiffs’ Motion To Reopen Proceedings and for Permanent

   Injunction and Declaratory Relief [#55] is granted in part on the terms stated in this

   order;

            2. That effective forthwith, each of the defendants is permanently enjoined and

   restrained from any application or enforcement against the plaintiffs of any provision of

   42 U.S.C. § 300gg-13(a)(4) and any related regulations implementing that provision to

   the extent the statute and the implementing regulations require the plaintiffs to include in

   the group health plan for employees of Family Talk coverage for drugs, devices, or

   procedures that may destroy a human embryo or fertilized egg of a mother either before

   or after the implantation of a fertilized egg in the uterus of its mother, as well as any

   related counseling or education;

            3. That effective forthwith, each of the defendants is permanently enjoined and

   restrained from any application or enforcement against the plaintiffs of any provision of

   42 U.S.C. § 300gg-13(a)(4) and any related regulations implementing that provision to

   the extent the statute and the implementing regulations require the plaintiffs to execute

   and deliver the EBSA Form 700 - Certification in order for the plaintiffs to obtain an

   exemption from the requirement that the plaintiffs include in the group health plan for

                                                  9
Case 1:13-cv-03326-REB-SKC Document 61 Filed 03/26/19 USDC Colorado Page 10 of 11




   employees of Family Talk coverage for drugs, devices, or procedures that may destroy

   a human embryo or fertilized egg of a mother either before or after the implantation of a

   fertilized egg in the uterus of its mother, as well as any related counseling or education;

          4. That effective forthwith, each of the defendants is permanently enjoined and

   restrained from any application or enforcement against the plaintiffs of any provision of

   42 U.S.C. § 300gg-13(a)(4) and any related regulations implementing that provision to

   the extent the statute and the implementing regulations impose a penalty on the

   plaintiffs, or either of them, based on the failure of the plaintiffs (a) to execute and

   deliver the EBSA Form 700 - Certification, as provided by law; or (b) to include in the

   group health plan for Family Talk employees coverage for drugs, devices, or procedures

   that may destroy a human embryo or fertilized egg of a mother either before or after the

   implantation of a fertilized egg in the uterus of its mother, as well as any related

   counseling or education;

          5. That under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 - 2202, the

   court declares that the rights of the plaintiffs under RFRA are violated by enforcement of

   42 U.S.C. § 300gg-13(a)(4) and any related regulations implementing that statutory

   provision in a manner that (1) requires the plaintiffs to include coverage of abortifacients

   in the group health plan for Family Talk employees; (2) requires the plaintiffs to execute

   and deliver the EBSA Form 700 - Certification in order for the plaintiffs to obtain an

   exemption; or (3) imposes a penalty on the plaintiffs due to their failure to include

   coverage of abortifacients in the group health plan for Family Talk employees or to

   execute and deliver the EBSA Form 700 - Certification;

          6. That when final judgment enters in this case, the judgment shall include the

   terms of the permanent injunction specified in paragraphs three (3), four (4), and five

                                                 10
Case 1:13-cv-03326-REB-SKC Document 61 Filed 03/26/19 USDC Colorado Page 11 of 11




   (5), above, and the declaration in paragraph six (6), above;

         7. That any requests for additional injunctive or declaratory relief are denied;

         8. That on or before April 26, 2019, the plaintiffs shall file a status report stating if

   they wish to proceed with their second through seventh claims for relief, as alleged in

   the complaint [31]; and

         9. That absent the entry of final judgment, the requests of the plaintiffs for

   awards of costs and attorney fees are denied without prejudice.

         Dated March 26, 2019, at Denver, Colorado.

                                                     BY THE COURT:




                                                11
